Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Announces Sale of Worsley for $270 Million CALGARY, Sept. 4 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce that we have entered into a purchase and sale agreement with Birchcliff Energy Ltd. for the sale of our conventional light oil assets at Worsley in the Peace River Arch area of Alberta for total cash proceeds of $270 million effective July 1, with closing scheduled for September 27, 2007. Current production from the property is approximately 3,500 boe/d, including 4.8 mmcf/d of associated natural gas. Reserves at Worsley are estimated to be approximately 11.3 million boe proved and 15.1 million boe on a proved and probable basis. As such, the sale represents 6% of our proved plus probable reserves as of December 31, 2006. The sale price equates to $77,143 per boe/d of production and $23.89/boe of proved reserves and $17.88/boe of proved plus probable reserves. The value realized on the sale of these high quality assets is reflective of the value of our petroleum and natural gas assets as a whole. As previously announced, we are also in the process of the divestment of our oil and natural gas properties at Cecil, also in the Peace River Arch area of Alberta, and are targeting the fourth quarter to finalize this transaction.
